Citation Nr: 1215132	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which found that new and material evidence had not been presented to reopen the claim for service connection for right ear hearing loss.  A Travel Board hearing was held before the undersigned in September 2011.  A transcript of this hearing is associated with the claims file.  This case was previously before the Board in March 2012 when the Board reopened the claim and remanded it for due process reasons.


FINDINGS OF FACT

1.  Right ear hearing loss was noted on examination for entrance into service.

2.  The Veteran's pre-existing right ear hearing loss did not permanently increase in severity during service.


CONCLUSION OF LAW

Service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim.  An October 2006 letter, prior to the initial adjudication in this matter, advised the Veteran of the evidence and information necessary to substantiate the underlying service connection claim, the information required of him to enable VA to obtain evidence in support of that claim, the assistance that VA would provide to obtain evidence and information in support of that claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that letter also informed him of disability rating and effective date criteria.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2007 and in August 2010.  The August 2010 examination is adequate for rating purposes; the examiner expressed familiarity with the evidentiary record, and explained the rationale for the opinion offered, with citation to the record and references to recognized medical standards.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has had ample opportunity to respond/supplement the record; he has not identified any pertinent evidence that remains outstanding.  It is not alleged that notice in this case was less than adequate.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  "[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

(Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.)

The Veteran's service entrance examination, dated in September 1967, found puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10  (-5)
5  (-5)
10  (0)
N/A
50  (45)
LEFT
10  (-5)
5  (-5)
5  (-5)
N/A
40  (35)

His service separation examination, dated in February 1971, found puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
65
LEFT
10
10
5
5
80

His separation examination noted bilateral high frequency hearing loss that existed prior to service.  

On VA audiological evaluation in July 1971, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
70
LEFT
10
15
15
25
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The audiologist noted that high frequency hearing loss bilaterally at 4000 Hz was found on the Veteran's enlistment and separation examinations as well as the 1971 examination.

On VA audiological evaluation in April 2007 puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
70
90
LEFT
25
25
40
75
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran was employed as a letter carrier for 37 years and did not talk to anyone on his route.  The examiner opined, based on a finding that the Veteran was exposed to loud noise in service and had no significant exposure in post-military civilian life, that,  "[i]t is therefore this clinician's speculation that his hearing loss is at least as likely as not attributable to military duty."  The examiner was not provided with the claims folder.

On VA audiological evaluation in August 2010, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
70
95
LEFT
25
30
35
70
95

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

The audiologist noted that the claims folder and the medical records had been reviewed.  She noted that the Veteran was given an H-2 in his Physical Profile when he entered the service.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "H" reflects the state of the "hearing and ear".).  The 2010 audiologist noted that the Veteran's enlistment physical showed a high frequency hearing loss in both ears.  She noted that the profile was later changed to H-1.  She also noted that the Veteran's Bekesy tracings were found in the service treatment records (STRs) which confirmed the high frequency hearing reported on the enlistment physical; provided additional threshold information at 3000 and 6000 Hz; and showed that the results were reported according to the older ASA standards.

The Veteran complained of difficulty with conversational speech and that if his wife talks to him while walking away, he can hear her but cannot understand what she is saying.  The examiner concluded that right ear hearing loss was less likely as not (less than 50/50 probability) permanently aggravated by loud noise exposure in the military.  The examiner explained her conclusion, noting that the hearing loss in the right ear at separation (as compared to service entrance) "does not meet the OSHA definition of a Standard Threshold Shift."  

The Board notes that the September 2011 hearing transcript reflects that the only issue confirmed by the Veteran's representative was the left ear (initial rating) claim.  However, the undersigned did take testimony on the right ear issue, including the Veteran's representative's opening statement, which, according to the Veteran's representative, would serve to "basically cover everything."  In the opening statement, the representative essentially argued that the right ear hearing loss claim should be remanded for another examination because the 2007 VA examination was inadequate.  He asserted that the 2007 examination was inadequate as the examiner was not provided the Veteran's file to review and did not provide a rationale for her opinion.  

The Veteran alleges that his current right ear hearing loss is a result of being exposed to loud noise from aircraft engines in service.  The September 1967 service enlistment examination noted right ear hearing loss in the audiometric portion of the report.  According to the Court's precedential decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. al. ed., 1988)), such STR audiometric test results show "hearing loss" at service enlistment.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  Because right ear hearing loss was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111.

The Board next finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing right ear hearing loss increased in severity during service.  This is so because the Board finds highly probative and persuasive the rationale of the 2010 VA audiological examiner who explained that the differences in audiometric testing between service entrance and service separation were not sufficient to be considered an increase as the relatively minor differences did not meet the OSHA definition of a standard threshold shift.  The Board notes that the audiometric findings at entrance and separation were almost exactly the same.  They only differed by a change of 5 decibels at 1000 Hertz and 15 decibels at 4000 Hertz.  There is no objective evidence that would substantiate a finding of increase in disability of the underlying condition.  A review of the Veteran's STRs fails to reveal any objective complaints or treatment for his pre-existing right ear hearing loss disability.

As noted above, the Board places significant probative value on the 2010 VA audiological examination undertaken to specifically address the issue.  After a review of the claims file, the VA examiner opined that right ear hearing loss was not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The January 2010 VA audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Regarding the April 2007 VA audiology examination opinion that the Veteran's hearing loss is at least as likely as not attributable to active duty, the Board finds that opinion lacks significant probative value.  This is so because it is, by the examiner's own admission, speculative, as it was not based on a review of the claims file and the examiner was unaware of the results of service entrance and separation audiometry.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. Nicholson,

Furthermore, although the Veteran is competent to say he has difficulty hearing, he is not competent to state that his underlying right ear hearing loss disability increased in severity during service.  This is so because the existence of a significant change in hearing loss, a standard threshold shift in hearing, requires audiometric testing, and is therefore incapable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Absent any persuasive evidence of an increase, the presumption of aggravation does not apply, so need not be rebutted.  
For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for right ear hearing loss, and the claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claims, that doctrine does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.


ORDER

Service connection for a right ear hearing loss disability is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


